DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/20, 6/2/21 and 8/2/21 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 6/2/20 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 6, 9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuya et al (JP-20073266088 A) (hereinafter: “Katsuya”).
Regarding claims 1 and 11; figure 9 of Katsuya discloses a fine bubble elimination method comprising an ultrasonic irradiation step of irradiating target liquid (2) containing ultrafine bubbles (20) having a bubble diameter of less than 1 micron (i.e., 0.3 micron to 0.5 micron) (see figure 3) with an ultrasonic wave from an ultrasonic irradiation device (i.e., ultrasonic oscillator 27) to reduce the ultrafine bubbles in the target liquid (2) (i.e., see abstract for controlling the amount of bubbles generated in a cleaning liquid), wherein the ultrasonic irradiation step irradiates target liquid (2) with an ultrasonic wave having a frequency of 430 kHz or more (i.e., see BEST-MODE section, paragraph 4 for the use of 1 megahertz (=1000KHZ)).

    PNG
    media_image1.png
    310
    330
    media_image1.png
    Greyscale


Regarding claim 6, Katsuya teaches a standing step of allowing target liquid (2) to stand for a certain period of time after the ultrasonic irradiation step irradiates the target liquid (2) with an ultrasonic wave (i.e., see figure 1 and BEST-MODE section, third paragraph for the use of an indirect tank 4 is provided at the bottom of the direct tank 3 so as to cover the entire bottom).
Regarding claim 9, Katsuya teaches that the ultrasonic irradiation step adjusts a reduction amount of ultrafine bubbles (20) in target liquid (2) by adjusting at least one of a frequency, irradiation time, and irradiation intensity of an ultrasonic wave emitted from the ultrasonic irradiation device (5, 27) (i.e., using control means 15 to control the oscillation output of the ultrasonic oscillation means 5) (see paragraph 4 of BEST-MODE section).
Regarding claims 12-13; Katsuya teaches that a bubble size distribution measuring method comprising a step of measuring bubble size distribution of ultrafine bubbles contained in target liquid based on data on particle size distribution of the target liquid having ultrafine bubbles reduced by the fine bubble elimination method according to claim 1, and data on particle size distribution of the target liquid before the ultrafine bubbles are reduced (see BEST-MODE section, paragraph recites “The laser scattering type bubble amount measuring means 14 illustrated in FIG. 5 ……….. Alternatively, both types of bubble amount measuring means can be used to determine abnormality”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya.
Regarding claim 7, Katsuya does not explicitly teach that an additive having high solubility is added to the target liquid. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in target liquid of Katsuya an additive having high solubility if a compound liquid target is designed to be inspected.
Regarding claim 8, Katsuya does not teach that wherein the ultrasonic irradiation step irradiates target liquid having a reduced surface tension due to inclusion of ultrafine 
	It would have been obvious the matter of choice to the target liquid L can be set to have a desired surface tension by optionally adjusting a reduction amount of fine bubbles. Thus, increase the accuracy of the measurement.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya in view of Makoto et al (WO 2017104194 A1).
Katsuya teaches that the tank (3) is positioned by a holder (4) at the low part of the tank.
Katsuya does not teach that the lower part of the container installed at the installation position is positioned close to an antinode in a standing wave of an ultrasonic wave emitted from the ultrasonic irradiation device.
Makoto et al, from the same field of endeavor, teach that the cleaning object (3) is installed in the vicinity of the antinode position (82) of the standing wave (see figures 5a and 5b below).


    PNG
    media_image2.png
    800
    564
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Katsuya by installing the container at a position close to an antinode in a standing wave of an ultrasonic wave emitted from the ultrasonic irradiation device as taught by Makoto et al, thus the pressure fluctuation due to the ultrasonic wave is maximized as suggested by Makoto et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuya in view of Kawamura (6,643,021)
Regarding claim 5, Katsuya does not teach that the tank (3) having a gap is formed above target liquid in the tank.
Kawamura, from the same field of endeavor, discloses a method for controlling optical property measurement system in which the bubbles in the target liquid are determined. The system comprises a sample cell (8) which has a gap above the liquid sample (2), light from light source (4) passes through the sample (2) and detected by detector (3) and the signal from the detector is used to determine the presence of the bubble within the sample (see figure 1 below and column 6, lines 21-67).

    PNG
    media_image3.png
    413
    585
    media_image3.png
    Greyscale

.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Kline-Schoder et al (6,629,449) and Munch et al (2014/0096599) discloses a method and apparatus for detecting bubble within a target sample using ultrasonic wave; however, they fail to teach the diameter of the bubble and the frequency of the ultrasonic wave.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 21, 2022